DETAILED ACTION
	The receipt is acknowledged of applicants’ request for RCE filed 04/19/2022.

	Claims 1-5, 7, 9-15, and 17-30 previously presented. Claim 2 has been canceled, and claims 1, 3, 4, 7, 9-15 and 17-30 are presented by filing the RCE.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a interviews with Erin Swinstead on May 31, 2022 and June 01, 2022.

The application has been amended as follows: 
A)	The pending claims have been amended according to the attached copy of claims requested by the examiner. By entering the examiner amendment, claims 1, 4. 7, 9-11 and 17 are pending.

B)	The attached copy of the claims has been further amended as follows:
(i)	Claim 1, line 6, the term “PEG400” has been replaced by the phrase ----polyethylene glycol 400 (PEG 400)----.
(ii)	Claim 11, line 2, the colon “:” after the term “comprises” has been deleted, and claim 11, line 3, the “(a)” at the beginning of the line has been deleted. Claim 11 reads as follows:
“The transdermal drug delivery system of claim 1, wherein the adhesive polymer matrix comprises from about 225 mg to about 2,500 mg of the acetaminophen prodrug.”

C)	The title of the application has been changed by the examiner to more descriptive title that is indicative of the invention to which the claims are directed. The new title is as follows:
	“TRANSDERMAL DEVICE COMPRISING ACETAMINOPHEN PRODRUG”.

REASONS FOR ALLOWANCE
Claims 1, 4, 7, 9-11, and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: amended claim 1 requires transdermal delivery patch comprises acetaminophen prodrug dispersed within a polymer matrix wherein the polymer matrix comprises dimethylsulfoxide (DMSO) and polyethylene glycol (PEG 400) wherein acetaminophen prodrug has structure of formula I (diacetamate):

    PNG
    media_image1.png
    120
    262
    media_image1.png
    Greyscale

and wherein the acetaminophen prodrug is chemically and physically stable within the polymer matrix. The patch releases therapeutically effective amount of the prodrug over a period of time of about 5 hours to about 24 hour. None of the cited references Muhammad (US 2011/0212926), Herzenberg (US 2011/0014285), Walters (US 2003/0118528) and Yu (WO 2008/029200) teach the instantly claimed acetaminophen prodrug of formula I (diacetamate). Thompson and Morton teach the claimed prodrug diacetamate as a known acetaminophen prodrug, however, the references do not teach or suggest any formulation and definitely not transdermal patch comprising the diacetamate. No motivation to incorporate diacetamate in a polymer matrix layer of transdermal patch wherein the polymer matrix comprises DMSO and PEG-400 that resulted into chemical and physical stability of the diacetamate and resulted in delivery of the prodrug for a period of time of 5 to 24 hour as claimed. Therefore, the combination of the cited references does not teach claim 1 as amended by the attached amendment.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./